Citation Nr: 0523937	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and § 4.16(b), for 
generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that rating decision, the RO denied an 
increased rating for generalized anxiety disorder.  The 
veteran timely perfected an appeal of this determination to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
generalized anxiety disorder is more disabling than currently 
evaluated.  

After review, the Board notes that there are outstanding VA 
medical records.  In a January 2005 memorandum, the veteran's 
representative stated that the veteran is currently an 
inpatient at the Syracuse VA Medical Center (VAMC).  The 
Board notes that these inpatient treatment reports are not of 
record.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain and associate with the claims file 
all treatment reports from the above VAMC not already of 
record, to include the inpatient treatment reports since 
January 2005.  

In addition, in January and February 2005, the veteran's 
representative submitted additional evidence without a waiver 
of initial RO consideration of this evidence.  To ensure due 
process, the Board finds that a remand is necessary for the 
issuance of a supplemental statement of the case.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 19.31 (2004).  

Lastly, the Board notes that the record contains evidence 
that indicates that the veteran's service-connected 
generalized anxiety disorder may interfere with his 
employment and earning capacity.  In a February 2004 letter, 
the veteran stated that he missed a lot of work because of 
stress-related problems at work and that he had been warned 
about his absenteeism.  Additionally, in a January 2005 
physician's statement, Dr. Armenta stated that the veteran 
became unable to work due to his disability on January 7, 
2005, and indicated that the veteran cannot return to perform 
his usual work.  Dr. Armenta also noted that the veteran has 
not been able to work consistently because of his disability, 
which lead to his being fired.

The Board determines that the above factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and § 4.16(b) in 
connection with his appeal for an increased rating for 
generalized anxiety disorder.  See generally Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board's 
decision will be reversed as a matter of law where there is 
plausible evidence that a claimant is eligible for 
consideration on an extra-schedular basis and the Board has 
not relied on any affirmative evidence to the contrary); see 
also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1) and § 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  VAOPGCPREC 6- 96, slip op. 
at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.)


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) and § 4.16(b) for 
generalized anxiety disorder, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate a claim for an 
extra-schedular rating.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should obtain and associate 
with the claims file all treatment 
reports from the Syracuse VAMC not 
already of record, to include the 
inpatient treatment reports since January 
2005.

3.  After completing all necessary 
development, including a current VA 
examination if appropriate, the RO should 
readjudicate the issue of entitlement to 
an increased rating for generalized 
anxiety disorder, currently evaluated as 
30 percent disabling.  

4.  Thereafter, the RO should determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b) and § 4.16(b) with respect to 
the veteran's generalized anxiety 
disorder.  

5.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
§ 4.16(b) for generalized anxiety 
disorder.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



